     Case 1:18-cv-11642-VM-DCF Document 229-13 Filed 06/11/21 Page 1 of 4




                               Exhibit M




June 11, 2021                             Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
    Case 1:18-cv-11642-VM-DCF
      Case 1:18-cv-11642-VM-DCFDocument 229-13
                                 Document       Filed
                                          92 Filed    06/11/21Page
                                                    08/19/19    Page 2 of
                                                                   1 of 3 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WAYNE BALIGA, derivatively on behalf of
LINK MOTION INC. (F/K/A NQ MOBILE INC.)                              1:18-cv-11642

                               Plaintiff,                   AFFIRMATION IN SUPPORT OF
                 -against-                                  TEMPORARY RESTRAINING
                                                            ORDER AND ORDER TO SHOW
LINK MOTION INC. (F/K/A NQ MOBILE INC.),                    CAUSE
VINCENT WENYONG SHI,
JIA LIAN,
XIAO YU,

                               Defendants,
                 -and-

LINK MOTION INC. (F/K/A NQ MOBILE INC.),

                                Nominal Defendant.



        MICHAEL D. CILENTO, an attorney duly authorized to practice law before this Court, affirms

the following:

          1.     I am counsel to Plaintiff and I am fully familiar with the facts and circumstances set

forth herein. I make this affirmation in support of Plaintiff’s instant application for a temporary

restraining order and order to show cause for a preliminary injunction and appointment of a receiver.

          2.     Attached hereto as Exhibit A is a true and correct copy of the Verified Shareholder

Derivative Complaint in this action dated December 13, 2018.

          3.     Attached hereto as Exhibit B is a true and correct copy of an annotated printout of

Chinese public records evidencing a transfer of SyberOS and Rideshare, along with attached emails

from shareholders to the Board.
    Case 1:18-cv-11642-VM-DCF
      Case 1:18-cv-11642-VM-DCFDocument 229-13
                                 Document       Filed
                                          92 Filed    06/11/21Page
                                                    08/19/19    Page 3 of
                                                                   2 of 3 4



             4.   Attached hereto as Exhibit C is a true and correct copy of an annotated printout of

Chinese public records evidencing a transfer of Showself.

             5.   In this derivative action for equitable relief and damages, Plaintiff bring claims for, inter

alia, breach of fiduciary duties by the Individual Defendants and for the appointment of a receiver to

assume control of Link Motion (“LKM”). For a full recital of the claims as well as the facts of this

Action, I respectfully refer the Court to the Verified Shareholder Derivative Complaint attached as

Exhibit A.

             6.   The evidence shows, among other things, that the Individual Defendants have not only

grossly mismanaged the Company, but that the Individual Defendants are now attempting (and have

been successful already particularly in the last two months) to strip the Company of its value by

transferring ownership of the Company’s assets to third-parties outside of the Company’s reach and

without the consent or knowledge of the Company’s Board of Directors or shareholders. These

wrongful transfers irreparably harm Plaintiff and LKM and warrant the preliminary relief requested

herein.

             7.    If Plaintiff was forced to seek preliminary relief through regular motion practice, the

Individual Defendants would be able to continue their scheme to extract as much value as possible out

of LKM. According to the last published financial statements, LKM has significant cash reserves that

can be fairly easily transferred by the Defendants, especially in the absence of a Company CFO or any

concept of duel signature controls for the Company. Now that this action has been filed, the Individual

Defendants may ramp up their attempts to steal and exit scam from the Company, and thus it is

important that this Court restrain them as quickly as possible.

             8.   I gave the Defendants’ counsel (at DLA Piper New York) notice via email on December

13, at 12:54pm that Plaintiff would be seeking a temporary restraining order in Court on December



                                                       2
     Case 1:18-cv-11642-VM-DCF
       Case 1:18-cv-11642-VM-DCFDocument 229-13
                                  Document       Filed
                                           92 Filed    06/11/21Page
                                                     08/19/19    Page 4 of
                                                                    3 of 3 4



14th. I sent Counsel the Verified Complaint and my arguments for the TRO, and advised I would send

a full copy of my papers when I completed them. I further spoke to Defendants’ counsel on the

telephone and then again through email and advised that my client could not wait until next week to

pursue the TRO due to the emergency nature of the application and that waiting any longer would allow

the Defendants to irreparably harm Plaintiff and LKM by further transferring ownership of the

Company’s valuable assets and cash. Defendants’ counsel indicated that it would be unlikely she or

anyone from her firm would be able to come to Court at 11am on December 14, 2018.

           9.   Even though that I believe I gave the Defendants and their counsel adequate notice of

this application, I also believe that this application warrants ex-parte relief in any event. The Individual

Defendants have unambiguously begun to transfer ownership of the Company’s assets; waiting even a

few days to be heard on this application could quite literally be the difference between LKM losing or

preserving the rest of its cash and other assets. Furthermore, upon information and belief, Defendants’

counsel has been aware of this situation for some weeks now, since, upon information and belief,

certain shareholders contacted Defendants’ counsel inquiring about the illegal transfers, to which

Defendants’ counsel ignored.

           10. No prior application for the relief requested herein has been made.

       WHEREFORE, this affirmant respectfully requests that the Court grant this motion in its

entirety together with such other and further relief as is just and proper.

Dated: New York, New York
       December 13, 2018


                                                         ____________________________
                                                         Michael D. Cilento, Esq.




                                                     3
